TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00798-CV


 In re WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress LP;
                          and WC 3rd and Congress GP, LLC



                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


PER CURIAM

                  Relators have notified this Court that they have filed for bankruptcy protection

(United States Bankruptcy Court, W.D. Texas, Case Nos. 20-10885, 20-10886, 20-10887,

20-10888). See Tex. R. App. P. 8.1. Accordingly, this mandamus proceeding is stayed. See

11 U.S.C. § 362; Tex. R. App. P. 8.2. Any party may file a motion to reinstate this proceeding if

permitted by federal law or the bankruptcy court. See Tex. R. App. P. 8.3(a). It is the parties’

responsibility to notify the Court as soon as possible if an event occurs that would allow

reinstatement. Id. Failure to notify this Court of a lift of the automatic stay or the conclusion of

the bankruptcy proceeding may result in the dismissal of the case for want of prosecution. See

id. R. 42.3(b).



Before Chief Justice Rose, Justices Triana and Smith

Bankruptcy

Filed: October 2, 2020